DETAILED ACTION
This Office Action is in response to the original application filed on 11/30/2018. Claims 1-20 are pending, of which, claims 1, 8, and 15 are presented in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2020, 07/23/2020, and 02/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings submitted on 11/30/2018 are accepted.

Specification
The specification submitted on 11/30/2018 is accepted.

Claim Objections
Claim 18 is objected to because of the following informalities:  
In claim 18, the preamble “The computer-implemented method of claim 15” should read as “The computer-readable storage medium of claim 15” to maintain proper embodiment dependency.  
Appropriate correction is required.

CRM positive statement
Based on paragraph [0123] of the specification, Examiner interprets a computer-readable storage medium to include only non-transitory embodiments of computer readable mediums. Therefore, claims 15-20 are not being rejected under 35 USC §101 signal per se. If the applicant disagrees with Examiner’s interpretation of the specification, the applicant should indicate this on the record.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recites “access a dataset that includes a first field, a second field, and a third field; combine the first field with the second field to generate a fourth field; generate a set of compound keys that includes two or more compound keys each comprised of a different combination of one of at least two identifiers for the first field and the second field with one of at least two values for the third field; assign a 
The limitations of “combine the first field with the second field to generate a fourth field; generate a set of compound keys that includes two or more compound keys each comprised of a different combination of one of at least two identifiers for the first field and the second field with one of at least two values for the third field; assign a corresponding compound key of the set of compound keys to each value of the fourth field; and determine a total number of unique values of the fourth field for each value in the third field, based at least in part on the set of compound keys, as the multiple distinct counts.”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. For example, “combine” in the context of this claim encompasses the user combining the data from two fields together to get a new value for another field. Similarly, “generate” in the context of this claim encompasses the user manually combining values from multiple fields together to form compound keys. Similarly, “assign” in the context of this claim encompasses the user manually pairing a compound key and a field value together. Similarly, “determine” in the context of this claim encompasses the user manually counting and summing up the number of times a unique value appears in the data according to the criteria used to group the data values of fields together. This can be demonstrated by mentally performing the above limitations on Fig. 4 of the applicant’s filed drawings. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – a processing system that includes one or more processors, a memory configured to store program code to be executed by the processing system, and access a dataset that includes a first field, a second field, and third field. The processors and memory are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing stored instructions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The limitation access a dataset that includes a access a dataset that includes a first field, a second field, and third field amount to no more than retrieving a dataset. These additional elements amount to no more than insignificant extra-solution activities (See MPEP 2106.05(g) “data gathering and outputting”). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processing system that includes one or more processors and a memory configured to store program code to be executed by the processing system amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional element of access a dataset that includes a first field, a second field, and third field to no more than insignificant extra-solution activities that the courts have recognized to be well-understood, routine, conventional activity (See MPEP 2106.05(d)(II) “Storing and retrieving information in memory”). Insignificant extra-solution activities that the courts have recognized to be well-understood, routine, conventional activity cannot provide an inventive concept. Taking the elements both individually and as a whole, the claim does not amount to significantly more than the abstract idea itself. The claims is not patent eligible.
Claims 8 and 15 recite substantially the same limitations as claim 1, and follows substantially the same analysis.

With regard to dependent claims 2, 3, 6, 9, 10, 12, 16, 17, and 19, these claims merely elaborate on the abstract idea itself (e.g., combine the first field with the second field) and thus do not add any additional limitations. Therefore these claims are likewise rejected under 35 U.S.C. 101.

Claim 4 recites divide the dataset into a plurality of partitions, each partition of the plurality of partitions being the only partition to include a respective portion of the dataset having at least one subset of identifiers of the fourth field of the dataset with a same value; and perform a single distinct count operation across subsets of the plurality of partitions to determine the total number of unique values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. For example, “divide” in the context of this claim encompasses the user dividing the data into groups/partitions based on data values being the same. Similarly, “perform” in the context of this claim encompasses the user manually counting and summing up the number of times each unique value appears in the data according to the criteria used to group the data values of fields together. As discussed above, this can be demonstrated by mentally performing the above limitations on Fig. 4 of the applicant’s filed drawings. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite additional elements and therefore does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Taking the elements both individually and as a whole, the claim does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.
Claims 11 and 18 recite substantially the same limitations as claim 4, and follows substantially the same analysis.

With regard to dependent claims 5, 13, and 20, these claims merely elaborates on the abstract idea itself (e.g., determine a total number of unique values) and thus do not add any additional limitations. Therefore these claims are likewise rejected under 35 U.S.C. 101. 

Claims 7 and 14 recite additional elements that relate to the dataset comprises log entries having data for at least one of a hosted web service or a hosted web application; or wherein the system is a cloud-based system that hosts big data storage for the dataset. These additional elements amount to no more than insignificant extra-solution activities that the courts have recognized to be well-understood, routine, conventional activity (See MPEP 2106.05(d)(II) “Receiving or transmitting data over a network” and “Storing and retrieving information in memory”). As discussed above in respect to insignificant extra-solution activities that the courts have recognized to be well-understood, routine, conventional activity cannot provide an inventive concept, therefore the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Taking the elements both individually and as a whole, the claims do not amount to significantly more than the abstract idea itself. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dyskant (U.S. Pub. No. 2007/0239663, cited in IDS), in view of Murphy et al. (U.S. Pub. No. 2020/0050680, filed 10/18/2018), hereinafter Murphy.

	Regarding independent claim 1, Dyskant teaches a system for determining multiple distinct counts for values based on a key, the system comprising: (Dyskant, Fig. 1 and [0001], discloses "The invention relates to a system and method for parallel processing of large amounts of data in order to count distinct values".)
access a dataset that includes a first field, a second field, and a third field; (Dyskant, Fig. 2 and [0021], discloses accessing source data with multiple fields/columns.)
determine a total number of unique values of the fourth field for each value in the third field, based at least in part on the set of compound keys, as the multiple distinct counts. (Dyskant, [0012], discloses "Since no value of the analytic column appears in more than one chunk, each chunk can be treated as a separate problem and the system can use parallel processing to perform a count distinct function on each chunk, and then simply add the results together." Dyskant, Fig. 2 and [0014], discloses "splits a data set into a number of chunks based on the values in a column upon which a count distinct function is to be performed (analytic column), such that no value appears in two or more chunks." Dyskant, Fig. 2 and [0024]-[0025], discloses providing chunks to the multiple query processors to analyze the chunks of data to perform distinct counts for values of each chunk and then adding the results to obtain overall count distinct values. The values in the chunks are grouped and distinctly counted, where each key appears once.)
However, Dyskant does not explicitly teach a processing system that includes one or more processors; and a memory configured to store program code to be executed by the processing system, the program code configured to: 
combine the first field with the second field to generate a fourth field; 
generate a set of compound keys that includes two or more compound keys each comprised of a different combination of one of at least two identifiers for the first field and the second field with one of at least two values for the third field; 
assign a corresponding compound key of the set of compound keys to each value of the fourth field; and
On the other hand, Murphy teaches a processing system that includes one or more processors; and a memory configured to store program code to be executed by the processing system, the program code configured to: (Murphy, [0037], discloses "a data processing system for generating near real-time aggregates, including: one or more processing devices; and one or more machine-readable hardware storage devices storing instructions that are executable by the one or more processing devices")
combine the first field with the second field to generate a fourth field; (Murphy, [0037]-[0038], discloses identifying and combining a first field value and a second field value in the given data record to generate and store a compound key by concatenating the first value with the second value. Murphy, Fig. 3 and [0076], discloses generating a compound key value consisting of a compound key concatenated with a compound value. The compound key includes a key that is generated from one or more values of one or more fields in a data record. Examiner interprets that the generated compound key is stored in a fourth field.)
generate a set of compound keys that includes two or more compound keys each comprised of a different combination of one of at least two identifiers for the first field and the second field with one of at least two values for the third field; assign a corresponding compound key of the set of compound keys to each value of the fourth field; (Murphy, [0037]-[0042], discloses generating a plurality of unique combinations of at least two detected values where each unique combination is a compound key generated from values from one or more fields in a given record. Murphy, Fig. 3 and [0076], discloses generating a compound key value consisting of a compound key concatenated with a compound value. The compound key includes a key that is generated from one or more values of one or more fields in a data record and the compound value includes a number of other data that is related to one or more of the values from which the compound key is generated. The examiner interprets that the compound key (i.e. fourth field) is a combination of identifiers from the first field and the second field and the compound value as a number of other data (e.g. values from the first, second, and third fields) associated with the values used to generate the compound key.) and
Murphy also teaches access a dataset that includes a first field, a second field, and a third field; (Murphy, Fig. 3 and [0076], discloses a data record 18a with multiple fields.)
Murphy [0073] discloses the segmentation of data records. The segmentation of data of Murphy can be the chunking of data of Dyskant. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Dyskant to incorporate the teachings of the data aggregation using compound keys of Murphy because both address the same field of data analysis systems and by incorporating Murphy into the Dyskant enables the distinct count value system to analyze and aggregate segmented data based on compound keys.
One of ordinary skill in the art would be motivated to do so as to enable the aggregation and segmentation of data in a networked database environment, as taught by Murphy [0002].
 
Regarding claim 2, Dyskant, in view of Murphy, teaches the system of claim 1, wherein to combine the first field with the second field, the program code is configured to: un-pivot the dataset based on a first column associated with the first field and a second column associated with the second field to combine the first field and the second field into the fourth field. (Murphy, [0037]-[0038], discloses identifying and combining a first field value and a second field value in the given data record to generate and store a compound key by concatenating the first value with the second value. Murphy, Fig. 3 and [0076], discloses generating a compound key value consisting of a compound key concatenated with a compound value. The compound key includes a key that is generated from one or more values of one or more fields in a data record. Examiner interprets that the generated compound key is stored in a fourth field.)
Claims 9 and 16 recite substantially the same limitations as claim 2, and are rejected for substantially the same reasons.
 
Regarding claim 3, Dyskant, in view of Murphy, teaches the system of claim 2, wherein to un-pivot the dataset, the program code is configured to:
generate for the fourth field a fourth column associated therewith, the fourth column including a separate row having values for each value in the first field and for each value in the second field; and modify a third column associated with the third field to generate a modified third column that includes a number of rows for each separate row of the fourth column, each row in the number of rows for the modified third column having a corresponding value from the third column for each separate row. (Murphy, [0037]-[0042], discloses generating a plurality of unique combinations of at least two detected values where each unique combination is a compound key generated from values from one or more fields in a given record. Murphy, Fig. 3 and [0076], discloses generating a compound key value consisting of a compound key concatenated with a compound value. The compound key includes a key that is generated from one or more values of one or more fields in a data record and the compound value includes a number of other data that is related to one or more of the values from which the compound key is generated. The examiner interprets that the compound key (i.e. fourth field) is a combination of identifiers from the first field and the second field and the compound value as a number of other data (e.g. values from the first, second, and third fields) associated with the values used to generate the compound key.) 
Claims 10 and 17 recite substantially the same limitations as claim 3, and are rejected for substantially the same reasons.
 
Regarding claim 4, Dyskant, in view of Murphy, teaches the system of claim 1, wherein the program code is configured to: divide the dataset into a plurality of partitions, each partition of the plurality of partitions being the only partition to include a respective portion of the dataset having at least one subset of identifiers of the fourth field of the dataset with a same value; and perform a single distinct count operation across subsets of the plurality of partitions to determine the total number of unique values. (Dyskant, [0012], discloses "Since no value of the analytic column appears in more than one chunk, each chunk can be treated as a separate problem and the system can use parallel processing to perform a count distinct function on each chunk, and then simply add the results together." Dyskant, Fig. 2 and [0014], discloses "splits a data set into a number of chunks based on the values in a column upon which a count distinct function is to be performed (analytic column), such that no value appears in two or more chunks." Dyskant, Fig. 2 and [0024]-[0025], discloses providing chunks to the multiple query processors to analyze the chunks of data to perform distinct counts for values of each chunk and then adding the results to obtain overall count distinct values. The values in the chunks are grouped and distinctly counted, where each key appears once.)
Claims 11 and 18 recite substantially the same limitations as claim 4, and are rejected for substantially the same reasons.
 
Regarding claim 5, Dyskant, in view of Murphy, teaches the system of claim 1, wherein the at least two identifiers for the first field and the second field comprise values for a first key of a given compound key, and the at least two values for the third field comprise values for a second key of the given compound key; (Murphy, [0037]-[0042], discloses generating a plurality of unique combinations of at least two detected values where each unique combination is a compound key generated from values from one or more fields in a given record. Murphy, Fig. 3 and [0076], discloses generating a compound key value consisting of a compound key concatenated with a compound value. The compound key includes a key that is generated from one or more values of one or more fields in a data record and the compound value includes a number of other data that is related to one or more of the values from which the compound key is generated. The examiner interprets that the compound key (i.e. fourth field) is a combination of identifiers from the first field and the second field and the compound value as a number of other data (e.g. values from the first, second, and third fields) associated with the values used to generate the compound key.) and
wherein to determine a total number of unique values, the program code is configured to: perform a single distinct count operation for values of the fourth field based on the set of compound keys to generate compound key counts; pivot the compound key counts with respect to the first key and the second key; and determine a total number of ones of the compound key counts for each of the values for the first key and the values for the second key. (Dyskant, [0012], discloses "Since no value of the analytic column appears in more than one chunk, each chunk can be treated as a separate problem and the system can use parallel processing to perform a count distinct function on each chunk, and then simply add the results together." Dyskant, Fig. 2 and [0014], discloses "splits a data set into a number of chunks based on the values in a column upon which a count distinct function is to be performed (analytic column), such that no value appears in two or more chunks." Dyskant, Fig. 2 and [0024]-[0025], discloses providing chunks to the multiple query processors to analyze the chunks of data to perform distinct counts for values of each chunk and then adding the results to obtain overall count distinct values. The values in the chunks are grouped and distinctly counted, where each key appears once.)
 
Regarding claim 6, Dyskant, in view of Murphy, teaches the system of claim 1, wherein the at least two identifiers for the first field and the second field comprise alphanumeric field identifiers that uniquely identify the first field and the second field. (Murphy, [0037]-[0042], discloses generating a plurality of unique combinations of at least two detected values where each unique combination is a compound key generated from values from one or more fields in a given record. Murphy, Fig. 3 and [0076], discloses generating a compound key value consisting of a compound key concatenated with a compound value. The compound key includes a key that is generated from one or more values of one or more fields in a data record. The examiner notes that the values in the fields in a data record are alphanumeric field identifiers.) 
 
Regarding independent claim 8, Dyskant teaches a computer-implemented method for determining multiple distinct counts for values based on a key, the method comprising: (Dyskant, Fig. 1 and [0001], discloses "The invention relates to a system and method for parallel processing of large amounts of data in order to count distinct values".)
determining a total number of unique values of the fourth field for each value in a third field, based at least in part on the set of compound keys, as the multiple distinct counts.(Dyskant, [0012], discloses "Since no value of the analytic column appears in more than one chunk, each chunk can be treated as a separate problem and the system can use parallel processing to perform a count distinct function on each chunk, and then simply add the results together." Dyskant, Fig. 2 and [0014], discloses "splits a data set into a number of chunks based on the values in a column upon which a count distinct function is to be performed (analytic column), such that no value appears in two or more chunks." Dyskant, Fig. 2 and [0024]-[0025], discloses providing chunks to the multiple query processors to analyze the chunks of data to perform distinct counts for values of each chunk and then adding the results to obtain overall count distinct values. The values in the chunks are grouped and distinctly counted, where each key appears once.)
However, Dyskant does not explicitly teach combining a first field of a dataset with a second field of the data set to generate a fourth field; 
generating a set of compound keys that includes two or more compound keys, each of the compound keys comprised of at least a first key and a second key, and being a different combination of first values for the first key and second values for the second key; 
assigning a corresponding compound key of the set of compound keys to each value of the fourth field; and
On the other hand, Murphy teaches combining a first field of a dataset with a second field of the data set to generate a fourth field; (Murphy, [0037]-[0038], discloses identifying and combining a first field value and a second field value in the given data record to generate and store a compound key by concatenating the first value with the second value. Murphy, Fig. 3 and [0076], discloses generating a compound key value consisting of a compound key concatenated with a compound value. The compound key includes a key that is generated from one or more values of one or more fields in a data record. Examiner interprets that the generated compound key is stored in a fourth field.)
generating a set of compound keys that includes two or more compound keys, each of the compound keys comprised of at least a first key and a second key, and being a different combination of first values for the first key and second values for the second key; assigning a corresponding compound key of the set of compound keys to each value of the fourth field; (Murphy, [0037]-[0042], discloses generating a plurality of unique combinations of at least two detected values where each unique combination is a compound key generated from values from one or more fields in a given record. Murphy, Fig. 3 and [0076], discloses generating a compound key value consisting of a compound key concatenated with a compound value. The compound key includes a key that is generated from one or more values of one or more fields in a data record and the compound value includes a number of other data that is related to one or more of the values from which the compound key is generated. The examiner interprets that the compound key (i.e. fourth field) is a combination of identifiers from the first field and the second field and the compound value as a number of other data (e.g. values from the first, second, and third fields) associated with the values used to generate the compound key.) and
Murphy [0073] discloses the segmentation of data records. The segmentation of data of Murphy can be the chunking of data of Dyskant. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Dyskant to incorporate the teachings of the data aggregation using compound keys of Murphy because both address the same field of data analysis systems and by incorporating Murphy into the Dyskant enables the distinct count value system to analyze and aggregate segmented data based on compound keys.
One of ordinary skill in the art would be motivated to do so as to enable the aggregation and segmentation of data in a networked database environment, as taught by Murphy [0002].
 
Regarding claim 12, Dyskant, in view of Murphy, teaches the computer-implemented method of claim 8, wherein the first values include at least two unique alphanumeric field identifiers for the first field and the second field, and wherein the second values include at least two values for the third field. (Murphy, [0037]-[0042], discloses generating a plurality of unique combinations of at least two detected values where each unique combination is a compound key generated from values from one or more fields in a given record. Murphy, Fig. 3 and [0076], discloses generating a compound key value consisting of a compound key concatenated with a compound value. The compound key includes a key that is generated from one or more values of one or more fields in a data record and the compound value includes a number of other data that is related to one or more of the values from which the compound key is generated. The examiner notes that the values in the fields in a data record are alphanumeric field identifiers.) 
Claim 19 recites substantially the same limitations as claim 12, and is rejected for substantially the same reasons.
 
Regarding claim 13, Dyskant, in view of Murphy, teaches the computer-implemented method of claim 8, wherein determining the total number of unique values comprises: performing a single distinct count operation for values of the fourth field based on the set of compound keys to generate compound key counts; pivoting the compound key counts with respect to the first key and the second key; and determining a total number of ones of the compound key counts for each of the values for the first key and the values for the second key.(Dyskant, [0012], discloses "Since no value of the analytic column appears in more than one chunk, each chunk can be treated as a separate problem and the system can use parallel processing to perform a count distinct function on each chunk, and then simply add the results together." Dyskant, Fig. 2 and [0014], discloses "splits a data set into a number of chunks based on the values in a column upon which a count distinct function is to be performed (analytic column), such that no value appears in two or more chunks." Dyskant, Fig. 2 and [0024]-[0025], discloses providing chunks to the multiple query processors to analyze the chunks of data to perform distinct counts for values of each chunk and then adding the results to obtain overall count distinct values. The values in the chunks are grouped and distinctly counted, where each key appears once.)
Claim 20 recites substantially the same limitations as claim 13, and is rejected for substantially the same reasons.
 
Regarding independent claim 15, Dyskant teaches perform a method for determining multiple distinct counts for values based on a key, the method comprising: (Dyskant, Fig. 1 and [0001], discloses "The invention relates to a system and method for parallel processing of large amounts of data in order to count distinct values".)
determining a total number of unique values of the fourth field for each value in the third field, based at least in part on the set of compound keys, as the multiple distinct counts. (Dyskant, [0012], discloses "Since no value of the analytic column appears in more than one chunk, each chunk can be treated as a separate problem and the system can use parallel processing to perform a count distinct function on each chunk, and then simply add the results together." Dyskant, Fig. 2 and [0014], discloses "splits a data set into a number of chunks based on the values in a column upon which a count distinct function is to be performed (analytic column), such that no value appears in two or more chunks." Dyskant, Fig. 2 and [0024]-[0025], discloses providing chunks to the multiple query processors to analyze the chunks of data to perform distinct counts for values of each chunk and then adding the results to obtain overall count distinct values. The values in the chunks are grouped and distinctly counted, where each key appears once.)
However, Dyskant does not explicitly teach a computer-readable storage medium having program instructions recorded thereon that, when executed by one or more processors, 
combining a first field of a dataset with a second field of the data set to generate a fourth field; 
generating a set of compound keys that includes two or more compound keys, each of the compound keys comprised of at least a first key associated with the first field and second field, and a second key associated with a third field, and being a different combination of first values for the first key and second values for the second key; 
assigning a corresponding compound key of the set of compound keys to each value of the fourth field;
On the other hand, Murphy teaches a computer-readable storage medium having program instructions recorded thereon that, when executed by one or more processors, (Murphy, [0037], discloses "a data processing system for generating near real-time aggregates, including: one or more processing devices; and one or more machine-readable hardware storage devices storing instructions that are executable by the one or more processing devices") 
combining a first field of a dataset with a second field of the data set to generate a fourth field; (Murphy, [0037]-[0038], discloses identifying and combining a first field value and a second field value in the given data record to generate and store a compound key by concatenating the first value with the second value. Murphy, Fig. 3 and [0076], discloses generating a compound key value consisting of a compound key concatenated with a compound value. The compound key includes a key that is generated from one or more values of one or more fields in a data record. Examiner interprets that the generated compound key is stored in a fourth field.)
generating a set of compound keys that includes two or more compound keys, each of the compound keys comprised of at least a first key associated with the first field and second field, and a second key associated with a third field, and being a different combination of first values for the first key and second values for the second key; assigning a corresponding compound key of the set of compound keys to each value of the fourth field; (Murphy, [0037]-[0042], discloses generating a plurality of unique combinations of at least two detected values where each unique combination is a compound key generated from values from one or more fields in a given record. Murphy, Fig. 3 and [0076], discloses generating a compound key value consisting of a compound key concatenated with a compound value. The compound key includes a key that is generated from one or more values of one or more fields in a data record and the compound value includes a number of other data that is related to one or more of the values from which the compound key is generated. The examiner interprets that the compound key (i.e. fourth field) is a combination of identifiers from the first field and the second field and the compound value as a number of other data (e.g. values from the first, second, and third fields) associated with the values used to generate the compound key.) and
Murphy [0073] discloses the segmentation of data records. The segmentation of data of Murphy can be the chunking of data of Dyskant. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Dyskant to incorporate the teachings of the data aggregation using compound keys of Murphy because both address the same field of data analysis systems and by incorporating Murphy into the Dyskant enables the distinct count value system to analyze and aggregate segmented data based on compound keys.
One of ordinary skill in the art would be motivated to do so as to enable the aggregation and segmentation of data in a networked database environment, as taught by Murphy [0002].
 
 
 
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dyskant, in view of Murphy, and further in view of Croft et al. (U.S. Pub. No. 2007/0106643, cited in IDS), hereinafter Croft.

Regarding claim 7, Dyskant, in view of Murphy, teaches all the limitations as set forth in the rejection of claim 1 above. However, Dyskant, in view of Murphy, does not explicitly teach the system of claim 1, wherein the dataset comprises log entries having data for at least one of a hosted web service or a hosted web application; or wherein the system is a cloud-based system that hosts big data storage for the dataset.
On the other hand, Croft teaches wherein the dataset comprises log entries having data for at least one of a hosted web service or a hosted web application; or wherein the system is a cloud-based system that hosts big data storage for the dataset. (Croft, [0026], discloses host applications accessing data warehousing with a multidimensional database. Examiner interprets data warehousing as big data storage. Croft, [0145]-[0146] and [0150], discloses that the system may be distributed across multiple computers in a networked system communicating via the internet. Examiner interprets this to be distributed servers in a cloud environment and interprets this to be data for hosted web application/service.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Dyskant to incorporate the teachings of the distinct count value calculation system of Croft because both address the same field of distinct count value systems and by incorporating Croft into the Dyskant enables the distinct count value system to be used in a cloud environment.
One of ordinary skill in the art would be motivated to do so as to provide a less processor intensive and significantly reduced processing time to process a reasonably sized data set, as taught by Croft [0002].
Examiner notes that “the dataset comprises log entries having data for at least one of a hosted web service or a hosted web application” and “system is a cloud-based system that hosts big data storage for the dataset" are intended field of use and is nonfunctional descriptive material and does not hold any patentable weight. See MPEP 2111.05, specifically “…If a new and unobvious functional relationship between the printed matter and the substrate does not exist. USPTO personnel need not give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004).”
Claim 14 recites substantially the same limitations as claim 7, and is rejected for substantially the same reasons.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785.  The examiner can normally be reached on MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eddy Cheung/Examiner, Art Unit 2165